Citation Nr: 1702154	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  09-33 557	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for contact dermatitis.

2. Entitlement to service connection for depression, to include as secondary to service-connected low back disabilities.  

3. Entitlement to a rating in excess of 20 percent for degenerative disc disease at L5-S1 with bulge at S1-S2.  

4. Entitlement to a rating in excess of 20 percent for radiculopathy of the right lower extremity.

5. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	T. Rhett Smith, Attorney

ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1995 to June 1998.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The RO in Atlanta has since taken jurisdiction over the appeal.  

As a matter of background, the issues on appeal came before the Board in March 2012, at which time a remand was ordered for further development, to include affording the Veteran a VA examination in connection with his claims.  

The Board notes that a separate claim for apportionment has been filed by a claimant who is not the Veteran, and which is presently being developed separately by the RO.  That claimant is represented by the American Legion.  The Veteran continues to be represented by the above named attorney with regard to the issues presently before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


(CONTINUED ON NEXT PAGE)

REMAND

Inasmuch as the Board sincerely regrets any further delay in the adjudication of the claims on appeal, an additional remand is necessary to ensure the Veteran has been afforded a VA examination as previously ordered by the Board. 

A remand by the Board confers upon an appellant a right to compliance with its remand orders.  The Board errs as a matter of law when it fails to ensure complete compliance with a prior remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In March 2012, the Board issued a remand which explicitly ordered that the Veteran be afforded a VA examination in connection with all claims remaining on appeal.  The Veteran was notified that he had been scheduled for an examination via letter sent on December 1, 2014, to an address in Eatonton, Georgia.  That letter was returned to VA as undeliverable.  The Veteran failed to appear for his scheduled examinations and they were cancelled.  

Regardless of multiple letters and correspondence being returned as undeliverable from the Eatonton address, the RO readjudicated the claims and issued a supplemental statement of the case in December 2015.  That too was returned to VA as undeliverable.  It should also be noted that the Veteran's representative was incorrectly listed as the American Legion on that supplemental statement of the case, so the Board cannot state with any certainty that either the Veteran or his representative attorney were ever provided with notification that the claims have been readjudicated by the AOJ.  

A correspondence from March 2016 indicates that the Veteran has since moved to an address in Pensacola, Florida.  A separate report of general information dated March 14, 2016, also acknowledges the incorrect mailing address.  To date, the Veteran has not been rescheduled for examination.  As such, the Board will issue a second remand to ensure the Veteran is afforded the VA examination that was ordered in March 2012.  


Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and his attorney (T. Rhett Smith) to confirm the Veteran's present mailing address.  

2. Contact the Veteran and his representative and obtain the names and addresses of all medical care providers, either VA or non-VA, who may have outstanding records not already associated with the claims file.  The AOJ should make all reasonable efforts to obtain any outstanding medical records pertaining to the claims on appeal.  

3. Schedule the Veteran for a VA examination in connection with his contact dermatitis claim.  A complete copy of the claims file should be made available to the examiner selected to conduct the examination.  

The examiner should conduct a thorough examination and take a history from the Veteran.  Then, the examiner should state whether it is at least as likely as not that the Veteran's contact dermatitis had onset during or is otherwise related to his active service, to include the 1998 treatment for contact dermatitis noted in the Veteran's service treatment records.

A rationale should be provided for the opinion and should include citation to evidence in the record, known medical principles, and medical treatise evidence.  

4. Schedule the Veteran for a VA psychiatric examination.  A complete copy of the claims file should be made available to the examiner selected to conduct the examination.  

The examiner should conduct a thorough examination and take a history from the Veteran.  The examiner should state whether it is at least as likely as not that the Veteran's depression is etiologically related to active service.  If he or she answers in the negative, the examiner should also state whether it is at least as likely as not that the Veteran's depression was caused by the Veteran's service-connected disabilities, to include degenerative disc disease and/or radiculopathy.  If not, was depression permanently worsened beyond its natural progression as a result of service connected disabilities?  If aggravation is found, please estimate the baseline level of disability prior to such aggravation.  If this cannot be accomplished the examiner should explain why this is so.

A rationale should be provided for the opinion and should include citation to evidence in the record, known medical principles, and medical treatise evidence.  

5. Schedule the Veteran for a VA examination in connection with his increased rating claims for degenerative disc disease of the spine and right lower extremity radiculopathy.  A complete copy of the claims file should be made available to the examiner selected to conduct the examination.  

The examiner should provide a complete description of the Veteran's low back disability and related neurological symptoms.  All indicated studies, including x-ray studies and range of motion studies in degrees should be performed.  In reporting the results of range of motion testing, the examiner must identify any objective evidence of pain, fatigue, weakness, and incoordination.  Such findings should include any additional loss of range of motion, expressed in degrees.  Range of motion testing should be reported in active, passive, weight bearing and non-weightbearing motion.  If flare-ups are reported, the examiner should also provide an assessment of any additional functional impairment which results during such episodes.   Any such additional functional limitation should be expressed in terms of additional degrees of lost motion.

The examiner should also provide findings that address the criteria for evaluating intervertebral disc syndrome, such as whether the Veteran's overall impairment is considered to most approximate mild, moderate, moderately severe, or severe disability with marked muscular atrophy, impairment of the peripheral nerve, whether there is objective evidence of loss of reflexes, muscle atrophy, sensory disturbances, and pain, and the frequency and duration of any incapacitating episodes.

The examiner should provide a description of any additional functional impairment caused by the Veteran's low back disability and related neurological symptoms, to include a description of how those disabilities affect the Veteran's ability to obtain and maintain gainful employment.  

6. Thereafter, readjudicate the claims on appeal in light of all evidence of record.  If any benefit sought on appeal should remain denied or not be granted in full, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




